Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/03/2020.  Presently claims 1-5 and 8-15 are pending. Claims 6-7 and 16-20 have been canceled. 

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s argument.
Applicant's arguments filed 12/03/2020 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that “Fig. 9 of Franz shows what appears to be a set of such lines 70 having corresponding symbols 72 labeled "a" through "k", which equates to exactly eleven (11) equidistant intervals along the rod circumference. This arrangement inherently means that no two longitudinal lines 70 or Franz are positioned such that they are both intersected by a straight line that also intersects the central rod axis”.

In response to this argument, the Applicant is correct, the rod of figs 8-9 is labeled "a" through "k";

Therefore, the rod (12) have symbols 72 labeled "a" through "k" and skipping letter “I”, which equates to exactly ten (10) equidistant intervals along the rod circumference; this arrangement inherently means that there are two longitudinal lines (figs.8 and 9: (70)) are positioned such that they are both intersected by a straight line (figs.8 and 9: (30)) that also intersects the central rod axis. No agreement has been reached.  Furthermore to support the examiner’s assertion, a review of the figures show that there are 5 marks visible on the displayed half of figures 8 and 9, which would result in 5 additional marks on the non-visible back side of the figures, equaling 10 equidistant marks rather than 11.
Accordingly, this argument is not persuasive.
Applicant argued that “the longitudinal marks 30 of Franz do not meet the requirements of a "straight line" because the longitudinal marks 30 are inherently arcuate and thus non-straight by virtue of extending circumferentially along the outer surface 28 of the rod 12. Additionally, even though the longitudinal marks 30 of Franz intersect the angular marks 70, they fail to also "intersect[] .. the central rod axis", as recited in claim 1”.
In response to this argument, the prior art of Franz is clearly disclose that the element (30) is a straight line (figs.8 and 9: (30)) that is perpendicular to the central rod axis intersects the first and second longitudinal lines (figs.8 and 9: (70)) and the central rod axis;
Accordingly, this argument is not persuasive.

Applicant argued that the presence of the angular symbols 72 on the rod of Franz inherently fails to satisfy "each of the reference numbers identifying a distance along the longitudinal direction from the proximal end of the body to a respective one of the hash marks", as recited in claim 1.
In response to this argument, the prior art of Franz is clearly disclose:  producing reference numbers on the outer surface, each of the reference numbers identifying a distance along the longitudinal direction from the proximal end of the body to a respective one of the hash marks (page 6 paragraph 5, page 12 paragraph 10-15 and page 17 paragraph 5; figs7 and 8: (32)).
Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-2, 4-5 and 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Franz (WO2012062464A1).

Regarding claim 1, Franz disclose A method of preparing a spinal rod (page1 paragraph 5 and fig.8), comprising: 
obtaining a body (fig.8: (12)) elongate along a central rod axis, 
the body including a proximal end (fig.8: left end of rod (12)) and a distal end (fig.8: the right end of rod (12)) spaced from each other along a longitudinal direction so as to define the spinal rod, 
the body defining a circular cross-sectional shape in a plane orthogonal to the central rod axis (page 6 paragraph 10, page 12 paragraph 5 fig.3: (26)), 
the body defining an outer surface (fig.8: the outer surface of rod (12)) extending between the proximal and distal ends, 
wherein the body comprises a material that is malleable so as to allow the spinal rod to be bent to a predetermined curvature (page 7 paragraph 5, page 9 paragraph 20 and page 12 paragraph 20); 
producing a first longitudinal line and a second longitudinal line on the outer surface, the first and second longitudinal lines each elongate along the longitudinal direction and parallel with the central rod axis (page 6 paragraphs 10 and 25; page 16 paragraphs 10- 25; figs.8 and 9: the longitudinal lines (70) that extended along the 
further comprising orienting the first and second longitudinal lines relative to one another such that, at each longitudinal location of the body (figs.8 and 9the longitudinal lines (70)),
 a straight line (figs.8 and 9: (30)) that is perpendicular to the central rod axis intersects the first and second longitudinal lines (figs.8 and 9: (70)) and the central rod axis ; 
producing a plurality of hash marks incrementally spaced along the outer surface; and producing reference numbers on the outer surface, each of the reference numbers identifying a distance along the longitudinal direction from the proximal end of the body to a respective one of the hash marks (page 6 paragraph 5, page 12 paragraph 10-15 and page 17 paragraph 5; figs7 and 8: (32)).

Regarding claim 2, Franz disclose the hash marks include: a first hash mark located at the proximal end of the body; a final hash mark located adjacent the distal end of the body; and a series of intermediate hash marks located between the first and final hash marks (fig.8: the hash marks (30) are extended between the approximate end (left end of rod (12) and the distal end (right end of rod (12)).  

Regarding claim 4 Franz disclose comprising one or more of etching, laser etching, chemical etching, photo etching, printing, inscribing, engraving, pad printing, stenciling, ink marking, and epoxy ink marking one or more of the first longitudinal line, 

Regarding claim 5, Franz disclose wherein the at least one longitudinal line extends continuously between the proximal and distal ends of the body (fig.8: (70) are extended between the approximate end (left end of rod (12) and the distal end (right end of rod (12)).

Regarding claim 8, Franz disclose each of the hash marks with the first and second longitudinal lines (fig.3: (30)).  


Regarding claim 9, Franz disclose comprising intersecting at least a majority of the hash marks (figs.8 and 9: (30)) with the first and second longitudinal lines (figs.8 and 9: (70)).  

Regarding claim 10, Franz disclose aligning the reference numbers (fig.8: (32)) along a single line that is parallel with the central rod axis; 
and orienting the reference numbers (fig.8: (32)) such that each of the reference numbers reads in a direction perpendicular to the central rod axis. 
 
Regarding claim 11, Franz disclose locating each of the reference numbers (fig.8: (32)) on a proximal side of the respective one of the hash marks (figs.8: (30)). 
 
Regarding claim 12, Franz disclose spacing the hash marks (fig.8: (32)) at equidistant length intervals along the body.  

Regarding claim 13, Franz disclose a distal-most one of the hash marks (fig.8: (32)) is spaced from the distal end of the body by one of the equidistant length intervals.  
Regarding claim 14, Franz disclose the obtaining step comprises obtaining the rod with the body being curved so as that the central rod axis is arcuate (page 15 paragraphs 20-30; fig.7).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Franz (WO2012062464A1).
Franz disclose bending the body so that the central rod axis is arcuate after to the producing steps (figs.3-4);
 Regarding claim 15, the Examiner notice that the applicant recognizes the producing steps can be prior or after to arcuate the central axis (Applicant discloser: the entire drawings shows that the producing steps are prior to arcuate the central axis; also specifically see figs 45-46 that illustrate the bending process of the rod after the producing steps, paragraphs 0055 and 0064: a straight pre-operative configuration and the body 4 can be bent into the curved pre-operative configuration prior to or after producing the markings 20 on the body 4).

Further, the Applicant has not set forth any criticality nor set forth an unexpected benefit to “bending the body so that the central rod axis is arcuate prior to the producing steps”;
Therefore, bending the body so that the central rod axis is arcuate after to the producing steps of Franz meets the limitation of claim 15 since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (WO2012062464A1) in view of Weatherdon (US20080312654A1). 

Regarding claims 3, Franz disclose using the rod (12) is made of the titanium (page 9 paragraph 20) 
Franz does not disclose wherein at least one of the first longitudinal line, the  second longitudinal  line, the plurality of hash marks, and the reference numbers is created in a titanium anodizing process; 
comprising one or more of etching, laser etching, chemical etching, photo etching, printing, inscribing, engraving, pad printing, stenciling, ink marking, and epoxy ink marking one or more of the first longitudinal line, the second longitudinal line, the plurality of hash marks, and the reference numbers on the body.

Weatherdon teaches a methods of using titanium anodizing process to mark surgical implants and tools with surface indicia (paragraphs 0001 and 0040-0043), 

Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Cragg’s method by a step of using titanium anodizing process to create one or more of the at least one longitudinal line, the plurality of hash marks, and the reference numbers as taught by Weatherdon, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725